Title: To George Washington from Brigadier General Casimir Pulaski, 6 November 1778
From: Pulaski, Casimir
To: Washington, George


  
    Sir
    Sussex-Court-house [N.J.] Nov: 6th 1778.
  
I have the honour to send you my Passports by Mr Gerard. I did wish to do it my self; but the Indisposition in wich I am since several Days hinders me.
I am here without forrage, if that is to last long, the horses will suffre great deal.
I shoul’d wish before my departure for Europe to be to some Service; If it will please you my General you may furnish me with the Occasion. I expect here your Ordres. I am with great Respect his Excellency your most obedient Servant

  C. Pulaski

